Citation Nr: 0525837	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-19 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for asbestosis.

5.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
April 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).

The veteran testified before the undersigned at a Board 
videoconference hearing in May 2005.  A transcript of that 
hearing has been associated with the claims folder.  

The issues of entitlement to service connection for 
hypertension, COPD, asbestosis, peptic ulcer disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

On and after April 25, 2003, the veteran's PTSD has been 
productive of total occupational and social impairment.




CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for PTSD 
from April 25, 2003, have been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Since the veteran appealed the initial 
rating assigned for his PTSD, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  When 
reasonable doubt arises as to the degree of disability, such 
doubt will be resolved in the veteran's favor.  38 C.F.R. § 
4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130.  

The DSM-IV contains a Global Assessment of Functioning (GAF) 
scale, with scores ranging between zero and 100, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health- 
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

The RO assigned an initial 10 percent disability rating for 
the veteran's PTSD under Diagnostic Code 9411.  38 C.F.R. § 
4.130.  Under that diagnostic code, a 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 

A 100 percent evaluation is warranted under Diagnostic Code 
9411 for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board finds that a 100 percent rating is warranted for 
PTSD effective from the date of the veteran's claim, April 
25, 2003.  VA outpatient records dated since 2003 
overwhelmingly show that the veteran's PTSD has been 
consistently severe.  According to a November 2003 VA 
outpatient examination report, the examiner diagnosed the 
veteran with PTSD and a GAF of 38.  

The veteran submitted a November 2004 opinion letter from a 
VA Clinical Psychologist (VACP) who echoed the findings in 
the outpatient records. The VACP opined that he was familiar 
with the veteran's case and his mental health condition, 
diagnoses, and prognosis has not changed.  The VACP noted 
that the veteran continued to have severe and chronic PTSD 
and depression.  As a direct result of his service-connected 
PTSD, the veteran had severe social and occupational 
impairment, and the prognosis was poor.

Considering the evidence of the veteran's psychiatric status, 
the Board finds that the overall disability picture more 
nearly approximates the criteria for a 100 percent disability 
rating under Code 9411.  38 C.F.R. § 4.7.  Particularly, the 
Board finds that the veteran's chronic mood and affect 
changes with other symptoms, as reflected in the VA 
outpatient treatment records, the April 2005 opinion letter 
from the VACP, and the GAF scores, are sufficient to warrant 
the increased rating, even though several of the other 
criteria provided are not present.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (rating criteria provide guidance as 
to the severity of symptoms contemplated for each rating).  

The Board has considered the July 2003 VA examination report 
that reflects slight to moderate impairment for the veteran's 
PTSD, with a GAF of 74.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  The Board 
finds the outpatient treatment records dated since 2003 and 
the April 2005 opinion letter from the VACP more probative 
for the reasons given above.  

This evidence supports the veteran's contentions that he has 
been totally disabled due to PTSD.  While the Board may not 
ignore a medical opinion, it is certainly free to discount 
the relevance of a physician's statement, as it has done in 
this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

Accordingly, resolving doubt in the veteran's favor, the 
Board finds that the evidence supports an initial 100 percent 
disability rating for PTSD effective April 25, 2003, the date 
of the claim.  38 C.F.R. § 4.3.  

II.  Veterans Claims Assistance Act of 2000

The Board has considered whether the notice and duty to 
assist requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been satisfied. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002). Given the 
favorable action taken, however, the Board concludes that no 
further action pertinent to this appeal is required at this 
time.


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 100 percent evaluation for 
PTSD from April 25, 2003 is granted.


REMAND

The veteran filed a notice of disagreement in March 2004 to a 
February 2004 rating decision with respect to the issues of 
entitlement to service connection for hypertension, COPD, 
asbestosis, peptic ulcer disease.  The Board has reviewed the 
claims file and has determined that a remand is warranted 
regarding these issues.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case 
to the veteran and his representative 
addressing the issues of entitlement to 
service connection for hypertension, 
COPD, asbestosis, peptic ulcer disease.  
The RO must, with the promulgation of the 
statement of the case, inform the 
appellant that to complete the appellate 
process he should complete a timely VA 
Form 9, substantive appeal, and forward 
it to the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MICHELLE L. NELSEN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


